Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1485
                        Lower Tribunal No. 19-3150
                           ________________


                          Brenda Thompkins,
                                  Appellant,

                                     vs.

  Condominium "E" Association At Mediterranea, Inc., etc.,
                                  Appellee.



     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Valerie R. Manno Schurr, Judge.

      Law Offices of Jennifer S. Carroll, P.A., and Jennifer S. Carroll
(Jupiter), for appellant.

     Esler & Lindie, P.A., Beth G. Lindie, and Jeremy M. Zubkoff (Fort
Lauderdale), for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2